COURT 
OF APPEALS
                                       
SECOND DISTRICT OF TEXAS
                                                   
FORT WORTH
 
                        
NO. 
2-05-290-CV
 
 
 
LARRY 
JAMES TREAKLE                                                      
APPELLANT
 
                           
V.
 
EDWIN 
J. YOUNGBLOOD                                                         
APPELLEE
 
                                               
----------
           
FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY
                                               
----------
                  
MEMORANDUM
OPINION[1]
AND 
JUDGMENT
                                               
----------
We 
have considered appellant=s 
AVoluntary 
Dismissal@ 
and AMotion 
to Release,@ 
which we treat collectively as a voluntary motion to dismiss this appeal.  It is the court's opinion that the 
motion should be granted; therefore, we dismiss the appeal.  See TEX. 
R. APP. 
P. 42.1(a)(1), 43.2(f).  

PER 
CURIAM
 
 
PANEL 
D:  DAUPHINOT, HOLMAN, and GARDNER, 
JJ.
 
DELIVERED:  March 16, 2006
 



[1]See 
Tex. 
R. App. P. 47.4.